Title: From George Washington to William Heath, 19 February 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Philadelphia 19th Feby 1782
                  
                  Yesterdays Post brought me your two Letters of the 8th & 13th Instant with a note from General Pattersons inclosed.
                  The operation of the resolve for furnishing an extra Ration to certain Officers, ceases under the new System, the inclosed regulation of the Secretary at War will shew what number of Rations an Officer of every Rank is entitled to—with respect to allowing an additional Subsistence to the Officers who command on the Lines, and at Kings ferry, it does not lay with me to give any Orders on this matter, but I am of opinion, that to comply with the request would be attended with bad consequences as it would open a door to continual application of this nature from every Officer who may be detached from his Corps & as to the burthen falling unequally, this may easily be prevented by relieving from time to time the Officers who command at such Posts.
                  Colo. Pickering informs me he has written for the returns of Cattle Kept by the French Army, & will forward them as soon as they arrive.
                  As the Auditors have ceased to act, their Certificates must be dispensed with, and those of the Regimental Paymasters & Deputy Pay Mr Genl, must be sufficient to entitle an Officer to his Discharge.
                  I am fully of opinion with you that a Brigade Court Martial has no right to deviate from the Law of the State, nor ought Gilchrist to be dischargd till he has served the full time prescribed by that Law.
                  With respect to the Rhode Island Hutts, if you are of Opinion that they will not be wanting when the recruits come in, I think the proprietor might be permitted to take them at the appraisement, for I should suppose that a scarcity of Wood in their Environs will render them useless for any future Cantonment.
                  I thank you for your attention in removing the Arms to Fishkill, they were, I believe, orderd on by the Secy at War & intended to be Stored in the vicinity of West Point.  I have acquainted General Knox of their arrival & he will give the necessary directions in that matter—I am pleased also with what you have done respecting the laying up of Magazines for the Posts in the Northern District, how so essential a provision came to be neglected in the Contract I can not say, it was a matter I mentioned as necessary at the time the Contracts were forming.
                  I have conferred with Mr Morris on that part of your Letter respecting the Officers Rations & he will write you very fully on the Subject by this Opportunity.
                  I believe I omitted to inform you that Major Porter had not the leave of Congress to go to Europe.
                  Inclosed is a Resolve of Congress relative to the Massachusetts Cloathing you will naturally susspend the distribution of it till the determination of the State is known.  with great regard I am Dear Sir Your Most Obedt Servt
                  
                     Go: Washington
                  
               